SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

279
CA 15-00761
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


SHARON JORDAN-PARKER AND CLARK PARKER,
PLAINTIFFS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

CITY OF BUFFALO, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 3.)


LAW OFFICES OF EUGENE C. TENNEY, PLLC, BUFFALO (NATHAN C. DOCTOR OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

CARTAFALSA, SLATTERY, TURPIN & LENOFF, BUFFALO (PATRICIA A. HUGHES OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered March 11, 2015. The order granted the
motion of defendant City of Buffalo for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Jordan-Parker v City of Buffalo ([appeal
No. 1] ___ AD3d ___ [Mar. 25, 2016]).




Entered:    March 25, 2016                      Frances E. Cafarell
                                                Clerk of the Court